Opinion
Per Curiam,
An examination of the instant record discloses that this Court, because of the amount in controversy, lacks jurisdiction to entertain this appeal. The appellate jurisdiction of the Superior Court arises by statute1 while the appellate jurisdiction of this Court arises not only by statute, but under the Constitution of the Commonwealth and under this Court’s power of King’s Bench. The amount in controversy in the case at bar clearly indicates that jurisdiction to entertain this appeal lies in the Superior Court, not this Court.
*354Rule 68% of this Court, under the provisions of which the allowance of an appeal in this matter was improvidently permitted,2 applies only in matters where this Court has appellate jurisdiction generally. Before resort may be had to Rule 68%, the provisions of the statute and the Constitution relating to the appellate jurisdiction of this Court must be satisfied.
The matter is remitted to the Superior Court.

 Act of August 14, 1963, P. L. 819, No. 401, §1, 17 P.S. §184.


 By certificate or otherwise, a petition under Rule 68% must clearly disclose wherein this Court has appellate jurisdiction in the matter.